tcmemo_2007_240 united_states tax_court craig h bond and jennifer bond petitioners v commissioner of internal revenue respondent docket no 9282-06l filed date craig h bond and jennifer bond pro sese john m janusz for respondent memorandum opinion marvel judge this matter is before the court on respondent’s motion for summary_judgment filed under rule unless otherwise indicated all rule references are to the tax_court rules_of_practice and procedure and all section references are to the internal_revenue_code in effect for the year in issue background this is an appeal from respondent’s determination to uphold the validity of a notice_of_federal_tax_lien filed with respect to petitioners’ unpaid income_tax_liability petitioners resided in henrietta new york when the petition was filed petitioners filed their joint federal_income_tax return for respondent subsequently commenced an examination of petitioners’ tax_year and determined a deficiency in petitioners’ income_tax and an accuracy-related_penalty under sec_6662 on date respondent mailed petitioners a statutory_notice_of_deficiency petitioners failed to petition this court with respect to the date notice_of_deficiency consequently respondent assessed petitioners’ unpaid tax_liability and issued notice_and_demand for payment petitioners failed to respond to respondent’s request and on date respondent issued to petitioners a notice_of_federal_tax_lien filing and your right to a hearing under sec_6320 petitioners timely submitted a form request for a collection_due_process_hearing on date appeals officer kenneth j heidle officer heidle conducted a conference with harold rehm mr rehm petitioners’ representative and tax_return_preparer however because officer heidle concluded that mr rehm was not an enrolled return preparer no information was provided to mr rehm at the conference mr rehm communicated to officer heidle the desire of petitioners to reopen the audit of their return on date officer heidle held a face-to-face conference with petitioner jennifer bond mrs bond and mr rehm mrs bond raised questions regarding petitioners’ tax_liability for and reiterated petitioners’ request to reopen the audit of their return officer heidle informed mrs bond that petitioners were precluded from contesting their underlying tax_liability for because petitioners had already been given an opportunity to do so when they received the date notice_of_deficiency which mrs bond acknowledged receiving on date officer heidle sent petitioners a notice_of_determination concerning collection action s under sec_6320 and or officer heidle determined that petitioners were precluded from contesting their underlying tax_liability and concluded that respondent could proceed with the proposed collection action on date the petition was filed in their petition petitioners raised arguments relating only to their underlying tax_liability for on date respondent filed his motion for summary_judgment on date petitioners filed a response in opposition to respondent’s motion on date respondent filed a reply to petitioners’ response in opposition i summary_judgment discussion summary_judgment is a procedure designed to expedite litigation and avoid unnecessary time-consuming and expensive trials fla peach corp v commissioner 90_tc_678 summary_judgment may be granted with respect to all or any part of the legal issues presented if the pleadings answers to interrogatories depositions admissions and any other acceptable materials together with the affidavits if any show that there is no genuine issue as to any material fact and that a decision may be rendered as a matter of law rule a and b 98_tc_518 affd 17_f3d_965 7th cir 90_tc_753 the moving party bears the burden of establishing that there is no genuine issue of material fact and factual inferences will be drawn in a manner most favorable to the party opposing summary_judgment 85_tc_812 79_tc_340 the nonmoving party however cannot rest upon the allegations or denials in his pleadings but must set forth specific facts showing that there is a genuine issue for trial rule d dahlstrom v commissioner supra pincite ii sec_6330 review under sec_6320 the secretary2 is required to notify the taxpayer in writing of the filing of a federal_tax_lien and to inform the taxpayer of his right to a hearing if the taxpayer makes a request for a hearing under sec_6320 a hearing shall be held before an impartial officer_or_employee of the internal_revenue_service irs office of appeals sec_6320 at the hearing a taxpayer may raise any relevant issue including appropriate spousal defenses challenges to the appropriateness of the collection action and collection alternatives sec_6330 a taxpayer may contest the existence or amount of the underlying tax_liability if the taxpayer failed to receive a notice_of_deficiency for the tax_liability in question or did not otherwise have an earlier opportunity to dispute the tax_liability sec_6330 see also 114_tc_604 receipt the term secretary means the secretary_of_the_treasury or_his_delegate sec_7701 and the term or_his_delegate means any officer employee or agency of the treasury_department duly authorized by the secretary_of_the_treasury directly or indirectly by one or more redelegations of authority to perform the function mentioned or described in the context sec_7701 sec_6320 provides that sec_6330 d other than par b and e shall apply for purposes of the sec_6320 hearing of a statutory notice for purposes of sec_6330 means receipt in time to petition the tax_court for a redetermination of the deficiency asserted in the notice_of_deficiency sec_301_6320-1 q a-e2 proced admin regs following a hearing the appeals_office must make a determination whether the secretary may proceed with the proposed collection action in so doing the appeals_office is required to take into consideration the verification presented by the secretary that the requirements of applicable law and administrative procedures have been met the relevant issues raised by the taxpayer and whether the proposed collection action appropriately balances the need for efficient collection_of_taxes with a taxpayer’s concerns regarding the intrusiveness of the proposed collection action sec_6330 sec_6330 grants the court jurisdiction to review the determination made by the appeals officer if the underlying tax_liability is properly at issue the court reviews the determination regarding the underlying tax_liability de novo sego v commissioner supra pincite the court reviews all other determinations for abuse_of_discretion 117_tc_183 sego v commissioner supra pincite 114_tc_176 petitioners claim that they are not precluded from contesting their underlying tax_liability for because mr rehm did not receive a copy of the date notice_of_deficiency petitioners allege that because they executed a power_of_attorney placing mr rehm in charge of all matters relating to their tax_year respondent erred by not sending him a copy of the notice petitioners’ argument is without merit the power_of_attorney designated mr rehm as petitioners’ representative and authorized him to receive copies of communications sent by respondent to petitioners however the power_of_attorney specified that respondent would send all original communications to petitioners under like circumstances we have held that the failure to mail a copy of the notice_of_deficiency to a taxpayer’s representative is not fatal to the validity of the notice 76_tc_750 29_tc_113 sec_6212 requires only that the secretary mail the notice_of_deficiency by certified or registered mail to the taxpayer’s last_known_address a notice_of_deficiency is valid if it is mailed directly to a taxpayer at the taxpayer’s last_known_address even if the taxpayer directs that a copy of all communications be sent to the taxpayer’s representative and no copy of the deficiency we shall assume for purposes of this discussion that the form_2848 power_of_attorney and declaration of representative signed by mrs bond and mr rehm on date is valid despite petitioner craig bond’s failure to sign it notice is sent to the taxpayer’s representative mcdonald v commissioner supra pincite allen v commissioner supra pincite sending copies of the statutory notice to representatives named in a power_of_attorney is merely a courtesy to the taxpayer not an obligation of the irs and in no way affects the mailing requirements of sec_6212 mcdonald v commissioner supra pincite 48_tc_656 accordingly the notice_of_deficiency is valid despite mr rehm’s failure to receive a copy petitioners’ remaining arguments relate to their underlying tax_liability for the record clearly demonstrates however that respondent properly mailed them a notice_of_deficiency for on date respondent attached to his motion a copy of the notice_of_deficiency and a copy of the u s postal service form_3877 confirming that a copy of the notice was mailed to each petitioner on date the record does not contain any evidence that the notice_of_deficiency was ever returned to respondent nor have petitioners denied receiving it moreover mrs bond admitted at the face- to-face conference held on date and in a date letter to officer heidle that petitioners received the date notice_of_deficiency accordingly we conclude that because petitioners received a statutory_notice_of_deficiency petitioners are precluded under sec_6330 from contesting their tax_liability because petitioners’ underlying tax_liability is not properly at issue we review the determination made by the appeals_office for abuse_of_discretion as petitioners raise no other arguments pertaining to the appropriateness of the proposed collection action we hold that mr heidle did not abuse his discretion in upholding the validity of the notice_of_federal_tax_lien filing on this record we conclude that there is no genuine issue of material fact requiring a trial and we hold that respondent is entitled to the entry of a decision sustaining the lien as a matter of law to reflect the foregoing an appropriate order and decision will be entered
